THE THIRTEENTH COURT OF APPEALS

                                   13-21-00292-CR


                                  EX PARTE D.A.G.


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                       Trial Court Cause No. 2020-DCR-02311


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

January 27, 2022